Citation Nr: 1010737	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-37 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression.

3.  Whether or not all medical expenses reported from 
September 1, 2001 to March 1, 2002 can be counted to reduce 
the amount of the Veteran's income for non-service-connected 
pension purposes, and to reduce the overpayment.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a low back 
disorder.




REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2006, April 2006, and May 2007 rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, and a December 2004 decision of the RO and Insurance 
Center in Philadelphia, Pennsylvania, concerning whether 
medical expenses reported from September 1, 2001 to March 1, 
2002, can be counted to reduce the Veteran's income for non-
service-connected pension purposes, and to reduce his 
overpayment.  

In the February 2006 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied and final claim of service connection for 
depression.  The RO also denied claims of entitlement to 
service connection for bipolar disorder, PTSD, and a low back 
disorder.  

In April 2006, the Veteran filed a timely Notice of 
Disagreement (NOD) as it pertained to all of the issues in 
the February 2006 rating decision.  However, a Statement of 
the Case (SOC) sent to the Veteran in December 2006, failed 
to include the issue of new and material evidence to reopen 
the previously denied claim of service connection for 
depression.  This is a claim which must be adjudicated.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required).  See also Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008) (indicating that a 
newly-diagnosed psychiatric disorder (e.g., PTSD), even if 
medically related to a previously diagnosed disorder (such as 
depressive neurosis), is not the same for jurisdictional 
purposes when it has not been previously considered).

In the April 2006 rating decision, the RO confirmed the 
denial of service connection for PTSD.

The Veteran testified before a Decision Review Officer at a 
hearing held at the RO in July 2006.  A transcript of the 
hearing is of record.  At the hearing, the Veteran withdrew 
the issues of service connection for a low back disorder and 
bipolar disorder.  

In August 2006, the Veteran resubmitted his claim of service 
connection for the low back disability.  In the May 2007 
rating decision, the RO reopened the claim of service 
connection for the low back disability, as new and material 
evidence was submitted during the appeal period.  However, it 
confirmed and continued the earlier denial on the merits.  
See 38 C.F.R. § 3.156(b) (2009).  

The RO also denied a claim of entitlement to service 
connection for a left knee disorder in the May 2007 rating 
decision.  Service connection for the left knee was 
previously and finally denied by a February 2002 rating 
decision.  Thus, while the RO has reopened this claim and 
made a decision on the merits, the Board must initially 
determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  For this reason, the Board has 
characterized the issue as shown on the title page.

The Veteran was scheduled for a hearing with a Veterans Law 
Judge at the local RO (Travel Board Hearing) in August 2007; 
however he requested a postponement.  A new Travel Board 
Hearing was scheduled for February 2009, but a written 
request to cancel this hearing was received from the Veteran 
in February 2009.  Accordingly, his request for a hearing is 
considered to be withdrawn and his appeal will be reviewed 
based on the evidence of record.  See 38 C.F.R. § 20.704(d) 
(2009).

This case was previously before the Board and remanded in 
September 2008 to schedule the 2009 hearing.  After the case 
was returned to the Board, additional evidence was submitted.  
The Veteran waived initial RO review and consideration in a 
March 2009 statement.  However, in light of the fact that the 
claims must be remanded for additional development, the RO 
will have an opportunity to review the newly submitted 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2009).

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
depression, entitlement to service connection for a left knee 
disorder, PTSD, and a low back disorder, and whether medical 
expenses can be counted to reduce countable income for 
nonservice-connected pension purposes, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by 
the RO in a February 2002 rating decision; the Veteran did 
not perfect a substantive appeal.

2.  Evidence submitted since the February 2002 RO rating 
action relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1.  The unappealed February 2002 RO decision, which denied 
the Veteran's claim for service connection for a left knee 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 20.1103 (2009).

2.  Subsequent to the February 2002 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for a left knee disorder has been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the Veteran's petition to 
reopen the claim for service connection for a left knee 
disorder.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

New and Material Evidence

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in February 2002, the RO denied the 
Veteran's claim of entitlement to service connection for a 
left knee disorder.  The RO noted that the evidence of record 
showed a left knee disorder had preexisted service and had 
not been permanently aggravated as a result of service.  The 
Veteran did not appeal that decision, thus it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the last final decision, the evidence of 
record included the Veteran's service treatment records and 
VA outpatient treatment records dated from August 1993 to 
October 1998.  The service treatment records showed that 
during an initial induction examination, the Veteran was 
noted to have a preexisting left knee injury with left medial 
meniscectomy and was found unfit for duty.  On subsequent 
orthopedic evaluation, the knee was stable and the Veteran 
was found fit for full duty.  There was no record of 
treatment for a left knee disorder during service.  The 
August 1970 separation examination showed a full range of 
motion and no instability in the left knee.  The VA 
outpatient treatment records showed a history of a high 
school knee injury, and current complaints of severe left 
knee pain, instability, and limited motion.  X-rays confirmed 
severe degenerative joint disease, left knee.

In August 2006, the Veteran requested to reopen his claim of 
service connection for the left knee disorder.  

Evidence added to the record since the February 2002 rating 
decision includes: VA outpatient treatment records, dated 
between March 2003 and November 2006; statements from the 
Veteran, dated in August 2006; transcript of testimony 
provided at a July 2006 RO hearing; a May 2007 VA examination 
report; treatment notes from Dr. Chace, dated in June 2006; a 
letter from Dr. Gershon, dated in June 2006; and a letter 
from Dr. Moor, dated in January 2008.

The VA records, in part, reflect continued treatment for left 
knee pain.  The VA examination report showed current findings 
of a left knee disorder and contains an opinion that the 
preexisting left knee disorder was not aggravated by service.  
Dr. Chace's June 2006 diagnosis and opinion was 
"[D]degenerative changes of the left knee that were 
preexisting but probably aggravated by military service and 
training."  In Dr. Gershon's 2006 letter, he opined that the 
Veteran's problems with the left knee began prior to serving 
in the military and his present problems are probably a 
result of further trauma to his knee while in the service.  
Dr. Moor's 2008 letter indicated, in general, that the 
Veteran's bilateral knee arthrosis may have been exacerbated 
by military service.  Dr. Moor also stated that he had no 
medical records of objective evidence to quantitate injuries 
before, during, or after the military.

The medical opinions from Drs. Chace and Gershon are new in 
that they were not previously of record and material in that 
they relate to an unestablished fact necessary to 
substantiate the claim- which is evidence that a preexisting 
left knee disorder was aggravated during military service.  
These positive medical opinions also raise a reasonable 
possibility of substantiating the claim.  Hence, the Board 
finds that evidence has been received into the record since 
the February 2002 RO rating decision, which is both new and 
material.  38 C.F.R. § 3.156(a) (2009).  Thus, the claim for 
service connection for a left knee disorder is reopened.  To 
this extent only, the claim is granted.

ORDER

New and material evidence having been received; the claim for 
service connection for a left knee disorder is reopened; to 
that extent only, the appeal is granted.



REMAND

The Veteran seeks to reopen a previously and finally 
disallowed claim of entitlement to service connection for 
depression. 

The Veteran also contends that his medical expenses, as 
reported from September 1, 2001 to March 1, 2002, should be 
counted to reduce the amount of his income for non-service-
connected pension purposes, and to resolve the issue of an 
overpayment.  He also seeks service connection for a left 
knee disorder, a low back disorder, and PTSD.  

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration. 

Depression

In a February 2006 rating decision, the RO, in part, declined 
to reopen a previously denied claim of entitlement to service 
connection for depression.  While the Veteran was notified of 
the RO's decision as it related to the other issues 
adjudicated in the February 2006 rating decision; such notice 
did not include the issue of whether new and material 
evidence had been received to reopen the previously denied 
claim for depression.  In April 2006, the Veteran filed a 
timely NOD as it pertained to all of the issues in the 
February 2006 rating decision.  The SOC that was sent to the 
Veteran in December 2006 failed to include the issue of new 
and material evidence to reopen the previously denied claim 
of service connection for depression.  As indicated in the 
Introduction, this is an issue which must be adjudicated.  
The RO has not yet issued an SOC regarding this issue.  The 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  



Medical expenses

In correspondence dated March 28, 2002, the RO notified the 
Veteran of a debt in the amount of $4,713.00, for overpayment 
of nonservice-connected pension benefits.  In June 2004, the 
Veteran requested that the RO consider unreimbursed medical 
expenses to reduce the debt owed.  In a December 2004 
decision, the RO determined that the medical expenses 
submitted were insufficient to reduce the debt.  The Veteran 
was notified of this decision in a December 29, 2004 letter.  
He submitted an NOD with the December 2004 decision, which 
was received in February 2005.  The RO has not yet issued an 
SOC regarding this issue.  The failure to issue a statement 
of the case is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Left knee and PTSD

A review of the claims file also shows there are outstanding 
VA treatment records related to the Veteran's claimed left 
knee and PTSD disorders.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran reported that he has received medical treatment 
for his left knee disability at VA Medical Centers (VAMCs) in 
Savannah, Georgia (GA) and Charleston, South Carolina (SC) 
since the early 1990's.  No request has been made of these 
VAMCs to date.  The Veteran has also been treated for his 
left knee and his psychiatric disorders at the Port 
Charlotte, Florida (FL) VAMC since 2004; however, the claims 
file only contains records from this facility, dated from 
March 2006 to November 2006.  Treatment for PTSD has been 
received at the Bradenton, FL VAMC, but no attempt has been 
made to obtain these records.  

The Board notes further that there are also private medical 
treatment records which should be obtained.  VA is also 
required to make reasonable efforts to help a claimant obtain 
records relevant to the claim, whether or not the records are 
in Federal custody.  See 38 U.S.C.A. § 5103A (b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  

The Veteran has indicated that he received private treatment 
for his left knee disorder in 2005, from Dr. Donnelly, an 
orthopedic surgeon.  As it relates to the claimed psychiatric 
disorder, the Veteran appears to have received treatment from 
the Riverside Behavioral Health Center in Punta Gorda, FL, in 
December 2008; and Cornerstone Psychiatric Services located 
in Venice, FL.  The Veteran has also been followed by Dr. 
Bernstein, a licensed clinical psychologist for several 
years, but only July 2006 and February 2009 statements from 
this physician are of record.  On remand, the Veteran should 
be contacted and asked to provide the records or enough 
information to allow the RO to request the records.  

As it relates to PTSD, the Veteran identified two stressors 
which he believes either caused or aggravated PTSD.  

As for the first stressor, the Veteran reported that during 
service he was selected to complete Office Candidate Regiment 
(OCR) training, and during the last week or two of training, 
he and others were called to perform night maneuvers in full 
battle dress.  He testified that during the maneuvers he was 
struck on the head, and retaliated by hitting the person in 
front of him with his rifle.  The Veteran claims that he 
later realized that a branch had hit his head, not a person, 
and the person he struck with his rifle was in fact his 
commanding officer.  The Veteran alleges that he had to go 
before a Military Review Board for a hearing the following 
morning, and was thereafter removed from OCR and demoted in 
rank.  

The Veteran also reported that he felt further degraded when 
he was removed from a "sensitive" position and placed in 
the motor pool to sweep floors, without any explanation.  He 
did not indicate when this happened.    

The Board believes that the first claimed stressor event may 
be capable of verification.  While there is no record of the 
Military Review Board hearing or any other disciplinary 
action in his personnel records, the records do reflect that 
he was assigned to the Headquarters, United States Army 
Engineer Officer Candidate Regiment (HHC)(STU) USAEOCR), Co. 
C 1st Battalion (STU) USAEOCR effective May 20, 1968, with 
the rank of Specialist, E-5.  He was released from this unit 
on September 9, 1968 and demoted to the rank of Private First 
Class E-3 for failure to complete training.  He was later 
given a rank of Spec., E-4 in December 1968.  If this 
stressor is verified, then the Veteran should be provided a 
VA psychiatric examination to determine whether he currently 
meets the criteria for a diagnosis of PTSD based on this 
verified stressor.  

Low back 

The Veteran contends that he is entitled to service 
connection for a low back condition which was either caused 
or aggravated by military service, to include as secondary to 
a left knee disorder (which is yet to be service-connected).

He has expressed that following left knee surgery in June 
1964, one of his legs was shorter than the other.  He reports 
that his back pain began prior to service, but was aggravated 
as a result of service, including as a result of his left 
knee condition being aggravated during service.  While 
service treatment records show no evidence of treatment for a 
back condition in service, the Veteran reports that he 
avoided going to sick call for back complaints because he did 
not want to appear as though he was a "malcontent."  He 
reports a continuity of low back symptoms since service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's report of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.  An 
examination should be scheduled. 

SSA Records

In letters received in January 2008 and February 2008, the 
Veteran indicated that he was recently awarded Social 
Security Disability benefits for his physical and mental 
disabilities.  He submitted a copy of correspondence from the 
Social Security Administration (SSA), which indicated that he 
was determined to have been disabled since October 1998.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with 
regard to Social Security Administration (SSA) benefits, the 
records concerning that decision must be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice); Masors 
v. Derwinski, 2 Vet. App. 181, 187-88 (1992); 38 C.F.R. § 
3.159 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC on the 
issue of whether or not all medical 
expenses reported from September 1, 2001 
to March 1, 2002 can be counted to reduce 
the amount of the Veteran's income for 
non-service-connected pension purposes, 
and to reduce the amount of the 
overpayment.

2.  Provide the Veteran with an SOC on the 
issue of entitlement to whether new and 
material evidence has been submitted to 
reopen a claim for entitlement to service 
connection for depression.  Advise the 
Veteran that a substantive appeal must be 
filed in order to perfect an appeal on 
this issue.

3.  The RO should obtain outstanding VA 
medical records related to outpatient 
treatment and/or hospitalization for the 
Veteran's left knee disability from the 
VAMCs in Savannah, GA and Charleston, SC 
since the early 1990's; and his 
psychiatric disorders from the VAMCs in 
Port Charlotte, FL since 2004; and at 
Bradenton, FL.  All records obtained 
should be associated with the claims 
folder.  All efforts to obtain these 
records must be fully documented in the 
claims file. 

4.  The RO should contact the Veteran and 
request that he provide medical records or 
sufficient information to allow the RO to 
seek on his behalf, private medical 
records which pertain to his left knee 
disorder from Dr. Donnelly; and all 
records pertaining to psychiatric 
outpatient treatment and/or 
hospitalization from the Riverside 
Behavioral Health Center in Punta Gorda, 
FL (dated in December 2008); Cornerstone 
Psychiatric Services in Venice, FL; and 
Dr. Bernstein.  

If completed authorization forms are 
provided, the RO should seek to obtain 
records identified by the appellant and 
notify him pursuant to 38 C.F.R. § 3.159 
if the records cannot be obtained.

5.  The RO should contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate agency, to 
make an attempt to verify events related to 
the claimed PTSD stressor, including any 
incident or accident reports, or records 
from a Military Review Board concerning the 
Veteran striking his commanding officer 
with his rifle.  Any indicated follow-up 
inquiries should be conducted and 
documented.

6.  If credible supporting evidence of the 
claimed stressor is obtained, the Veteran 
should be scheduled for a VA psychiatric 
examination.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.

The examiner should indicate whether the 
Veteran meets the criteria for a diagnosis 
of PTSD, and if so, what stressor supports 
the diagnosis.  If the examiner finds that 
the Veteran does not meet the criteria for 
a diagnosis of PTSD, the examiner should 
specify the criteria for the diagnosis 
that are not met.  

In this regard, the examiner is asked to 
specifically comment on the July 2006 
opinion provided by Dr. Bernstein as it 
relates to a diagnosis of PTSD based on 
childhood trauma, aggravated by the events 
in service as described by the Veteran.

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
active duty.  

7.  The Veteran should also be afforded an 
orthopedic examination to evaluate the 
nature and etiology of his claimed low back 
disability.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail. 

The examiner is specifically requested to 
opine as to whether it is his/her opinion 
that a low back disorder pre-existed 
service, increased in service, and whether 
that increase was a natural progression of 
the disease.  

If the examiner is unable to determine 
that a low back disorder pre-existed 
service, then the examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder found is: a) 
related to the Veteran's period of active 
service, or, b) if not found to be related 
to service, is related to (i.e., caused or 
permanently aggravated by) the Veteran's 
non service-connected left knee disorder?  
The examiner should provide a rationale 
for the opinion.

8.  The RO should obtain from SSA the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

9.  After undertaking any other 
development deemed warranted and ensuring 
that the aforementioned development has 
been completed, the claims should be 
readjudicated.  If the decision remains 
adverse to the Veteran, provide the 
Veteran and his representative with an 
SSOC and an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


